Citation Nr: 0009342	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-42 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for right foot 
hallux valgus with residuals of a fractured third metatarsal, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
June 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA), Philadelphia, 
Pennsylvania, Regional Office (RO), granting the veteran 
service connection for right foot hallux valgus and residuals 
of a fracture of the third metatarsal and rating this 
disorder as noncompensably disabling.  The disability 
evaluation for the veteran's service-connected right foot 
disorder was increased from noncompensable to 10 percent 
disabling by an RO rating decision in November 1997.  The 
veteran and his representative continue to disagree with the 
assigned evaluation.  The United States Court of Appeals for 
Veterans' Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating but less than the maximum available benefit 
does not abrogate the pending appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected right foot disability 
with residuals of a fracture of the third metatarsal is 
manifested by pain on movement of the right big toe, a bunion 
and minor degenerative changes; producing no more than 
moderate impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for right foot hallux valgus with residuals of a 
fracture of the third metatarsal have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40 and Part 4, Code 5284-5280 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that the veteran presented to a service department treatment 
facility in January 1980 with complaints of right foot pain.  
On physical examination he was found to have swelling and 
pain on palpation across the metatarsal joints.  X-rays of 
the right foot revealed a fracture through the midshaft of 
the third metatarsal with minimal displacement of the 
fracture fragments.  The veteran was treated with a "Gell" 
cast.  In December 1994 the veteran was evaluated by a 
service department podiatrist for complaints of a bunion on 
his right foot with pain and slight swelling over the dorsal 
medial aspect of the first metatarsal head of the right foot.  
Moderate right hallux valgus was the diagnostic assessment.  

On his initial post service VA examination in July 1995, the 
veteran on "joints" examination complained of right foot pain 
where he has a bunion in addition to foot pain on prolonged 
standing and running.  On physical examination, the right 
foot was nontender and nonswollen.  There was a hallux valgus 
disorder and a bunion of the great toe.  The toes had full 
flexion and extension.  The veteran's gait was characterized 
by the examiner as normal.  An X-ray of the right foot was 
interpreted to reveal hallux valgus deformities with minor 
degenerative change on the metacarpophalangeal joint of the 
great toe.  There was also evidence of hammertoe deformity 
and slight deformity of the third metatarsal consistent with 
old trauma.

Service connection for right foot hallux valgus and fracture 
third metatarsal was established by an RO rating action dated 
in January 1996.  This disorder was rated noncompensably 
disabling under Diagnostic Code 5284-5280, effective from 
July 1, 1995.  

On a VA examination in November 1996 the veteran reported 
that he fractured his right foot after marching excessively 
while in the service.  He complained that he currently has 
foot pain, which has gotten progressively worse over the 
years.  The veteran was also noted to suffer from a deformity 
of the toe.  He stated that he walks in altered fashion in 
order to be more comfortable.  Examination of the foot 
revealed a marked hallux valgus deformity of all the toes and 
the great toe.  The foot was nonswollen and nontender.  There 
was decreased flexion and extension of all toes.  The veteran 
was observed to have an enlarged bunion on the great toe.  
There was a normal longitudinal arch.  The veteran was noted 
to walk with a slow limping obviously painful gait.  The 
veteran had increased fatigability, no evidence of 
incoordination and no evidence of right foot weakness.  There 
was decreased range of motion of the toes and the veteran 
stated that during flare-ups his foot hurts much worse, his 
toes and heels are painful and his limp is even much worse.  

As noted above, based on the examination provided to the 
veteran in November 1996, the RO in January 1997 increased 
the disability evaluation for the veteran's service-connected 
right foot from noncompensable to 10 percent disabling, 
effective from July 1995.  

On his most recent VA examination in July 1999 the examiner 
noted that the veteran worked as a prison guard and that in 
the course of his day he walks at least 3 miles.  The veteran 
stated that while in service he was able to meet his annual 
fitness requirements including the 2-mile run.  He said that 
now he is out of the military and he no longer jogs.  It was 
noted that his foot disorder consisted of a bunion of the 
right foot for which he has never had any surgery.  The 
veteran said that he curled his toes on the right as well as 
on the left because of right toe pain if he tries to 
undertake a curling motion.  Physical examination of the 
right foot was unremarkable except for the bunion of the 
medial right foot.  The examiner noted that the guide 
provided for claims examination does not describe range of 
motion of the toes and "how one can demonstrate weakened 
movement, excess fatigability and incoordination of a foot is 
unclear" to him.  He added that certainly the veteran's right 
ankle motion is entirely normal.  



Analysis

The Board initially notes that it finds that the veteran's 
claim for an increased rating for his service-connected right 
foot disability is well grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that the claim is plausible.  All 
relevant facts pertaining to his claim have been developed to 
the extent possible, and no further assistance to the veteran 
is required to satisfy the VA's duty to assist in the 
development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate disability codes identify the 
various disabilities.  In evaluating the veteran's claim for 
increased evaluation for his service-connected right foot 
disorder, the Board has taken into consideration the most 
recent medical findings in light of the applicable provisions 
of the rating schedule as well as the history of this 
disorder.  We have additionally noted the veteran's 
complaints of problems with his right foot and his assertion 
that this disorder is essentially more disabling than 
currently evaluated.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflected in 
the current severity of the disorder.  Rather, at the time of 
the initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found.  
Furthermore, regulations provide when there is a question of 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran has been granted service connection for right 
foot hallux valgus, residuals of a fracture of the third 
metatarsal by the January 1996 rating action.  This disorder 
is rated by the RO under Diagnostic Code 5284-5280 of the 
rating schedule.  The Board notes that in the selection of 
code numbers assigned disabilities, injuries would generally 
be represented by a number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added preceded by a hyphen.  
38 C.F.R. § 4.27 (1999).  

Under Diagnostic Code 5280 a maximum 10 percent rating may be 
assigned for unilateral hallux valgus when the condition has 
been operated with resection of metatarsal head, or when it 
is severe and equivalent to amputation of the great toe.  
Diagnostic Code 5280.

Disabilities from other foot injuries are rated 10 percent 
when moderate and 20 percent when moderately severe.  
Diagnostic Code 5284.

The veteran is currently assigned the maximum disability 
evaluation possible under Diagnostic Code 5280.  In order for 
him to receive a higher rating than that currently assigned, 
the evidence must show that he has a moderately severe 
disability resulting from his right foot injury under Code 
5284.

Here the evidence shows that the veteran has marked hallux 
valgus deformity of all the toes of the right foot and a 
large bunion on the great toe with moderate degenerative 
changes on the metacarpophalangeal joint of that toe.  While 
the veteran has complaints of pain and on VA examination in 
November 1996 demonstrated a limping, painful gait, the 
veteran has not objectively exhibited any right foot 
tenderness or swelling.  Functional impairment beyond a 
decreased range of motion of the toes and evidence of 
increased fatigability with use is not shown.  There is 
furthermore, no evidence of weakness and/or incoordination.  
To the extent the veteran experiences impairment in his gait, 
he is nonetheless able to walk at least 3 miles a day in 
connection with his employment.  

In sum, the evidence as a whole demonstrates the veteran's 
right foot disorder produces no more than moderate disability 
and, as such, is ratable at no more than 10 percent under 
Diagnostic Code 5284.  The Board has considered the veteran's 
complaints of pain, including his complaints of pain during 
flare-up with resulting difficulty walking.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).  However, as the veteran's 
right foot is not objectively shown to result in moderately 
severe functional impairment, including impairment 
attributable to pain on use, the Board finds no basis for an 
increase in the rating assigned the veteran's disability 
under 38 C.F.R. §§ 4.40, 4.45.  

Accordingly, the Board must conclude that a rating in excess 
of 10 percent for the veteran's right foot disorder is not 
warranted.  Furthermore, at no time since service has the 
veteran's right foot disorder been shown to be more severely 
disabling than that reflected by the 10 percent evaluation 
and, thus, the veteran is not entitled to a "staged" rating 
for his service-connected disability as prescribed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced as to warrant its application.


ORDER

A higher initial evaluation for right foot hallux valgus with 
residuals of a fracture third metatarsal is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

